Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 1 of 11 PageID #: 1

                                   UNITED STATES DISTRICT COURT FOR
                                   THE EASTERN DISTRICT OF MISSOURI
       RECE.\\JED                                    DIVISION
           l~~ 07 7.0\9
                                                        )
           BY MA\L                                      )         Complaint for a Civil Case
                                                        )
                                                        )
                                                        )
                                                        )
  (Write the full name of each plaintiff                          Case No.
                                                        )
  who is filing this complaint. If the                            (to be assigned by Clerk of
                                                        )
  names of all the plaintiffs cannot fit in                       District Court)
                                                        )
  the space above, please write "see
                                                        )
  attached" in the space and attach an
                                                        )
  additional page with the full list of                            P~tiyequests     trial by jury:
                                                        )
  names.)
                                                        )           ~es       0No
  v.    G-<2-111-Brc-- IsYq Ll c_                       )
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )1
 (Write the full name of each defendant.
                                                        )
 The caption must include the names of
                                                        )
 all of the parties. Fed. R. Civ. P. lO(a).
                                                        )
 Merely listing one party and writing "et
                                                        )
 al." is insufficient. Attach additional
                                                        )
 sheets if necessa7.)           ·      J
       llr/./.~ J-/c._.1-9;<1 GatJerYJr-1 eYI   r
       ftes/J4V'l I lJona..liJrranrfJ
                                                CIVIL COMPLAINT

                                                    NOTICE:

  Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
 public access to electronk court Jiles. Under this rule, papers fil<!d with the court should not
  contain: an individual's full social security number or full birth date, the full name of a person
  known to be a minor, or a complete financial account number. A filing may include only: the last
 four digits of a social security number, the year of an individual's birth, a minor's initials, and the
 last four digits of a financial account number.

 Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
 statements, or any other materials to the Clerk's Office with this complaint.

 In order for your complaint to be filed, it must be accompanied by the $400. 00 filing fee or an
 application to proceed without prepaying fees or costs.
Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 2 of 11 PageID #: 2



  I.    The Parties to This Complaint

       A.     The Plaintiff(s)   ~

       Provide the information below for each plaintiff named in the complaint. Attach
       additional pages if needed.

               Name
               Street Address
               City and County
               State and Zip Code
                                                           '
               Telephone Number              Jvo ;;.. r;-?- 1.5 Vo
               E-mail Address




       B.     The Defendant(s)

       Provide the information below for each defendant named in the complaint, whether the
       defendant is an individual, a government agency, an organization, or a corporation. For
       an individual defendant, include the person's job or title (if known). Attach additional
       pages if needed.                           ·



       Defendant No. 1

              Name
              Job or Title
              Street Address         lb 00 !ru7n.fj ~ani'or     he       Alta/
              City and County          l )a.c A;'17' hi 11
              State and Zip Code        f)c.. ·'   :< osoo
              Telephone Number
              E-mail Address


              (If more than one defendant is named in the complaint, attach an additional
              page providing the same information for each additional defendant. If you are
              suing for violation of your civil rights, you must state whether you are suing
              each defendant in an official capacity, individual capacity, or both.)




                                               2
Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 3 of 11 PageID #: 3




  II.    Basis for .Jurisdiction
        , Federal courts are courts of limited· jurisdiction (limited power). Generally, only three
          types of cases can be heard in federal court. Provide the il'formation for this case.
         (Include all information that applies to your case)

         ~       Federal question
         List the specific federal statutes, federal treaties, and/or provisions of the United Stat~s
         Constitution that are atissue in this case.                                                  ,




         B. ·    Suit against the Federal Government, a federal official, or federal agency
         List the federal officials or federal agencies involved, if any.  f/ QJ 1'Je// /--
                                                                        () 6 n-i /c_( · J Tr-t< 1"1/)




         C.      Diversity of Citizenship ,
                                                                                            or
         These are cases in whiCh a citizen of one State sues a citizen of another State· nation.
         arid the amount at stake is more than $75,000. Irt a diversity of citizenship case, no
         defendant may be a citizen of the same State as ~nyplaintiff.


                 l.     The Plaintiff(s)

                         The plaintiff, (name) _ _ _ _ _ _ _ _ _ _.:...-__,,' is a.citizen oft:h,e
                         State of(name)
                                           ~-----"---'-~~~-___,..,..----~~




                         (If mpre than one plaintiff is named in the complaint, attach an additional
                         page providing the same information for each additional plaintiff.)




                                                     3
Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 4 of 11 PageID #: 4

              2.    The Defendant(s)

             If the defendant is an individual


                     The defendant, (name)           ar!l      q_   lc( ~Ul/Jf d    I
                                                                                             , is a citizen
                     of the State of (name)   /)i'.(,        J,,'cf- Cl/:: <2ol-4mh/q      Or is a citizen

                     of (foreign nation)   ~~~~~~~~~~~~~~~~~~~~




             If the defendant is a corporation

                     The defendant, (name)    ~~~~~~~~~~~~~~~~~~




                     is incorporated under the laws of the State of (name)

                    ~~~~~~~~~~~~~~~~
                                                                         , and has its principal place of

                     business in the State of (name)         ~~~~~~~~~~~~~~-
                                                                                                       Or

                    is incorporated under the laws of the State of (foreign nation)


                    ~~~~~~~~~~~~~~~~~
                                                                            , and has its principal place

                    of business in (name)


                    (If more than one defendant is named in the complaint, attach an
                    additional page providing the same information for each additional
                    defendant.)

             3.     The Amount in Controversy

             The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
             owes or the amount at stake----is more than $75,000, not counting interest and
             costs of court, because (explain):          r
                                                     -        q~      lie




                                                 4
    Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 5 of 11 PageID #: 5

     III.   Statement o( Claim

                            a
     T}'pe, or neatly print, short and plain stateipent of the FACTS that support your claim(s). For
     every defendant you have named in this complaint, you must state what he. or she peisonally did
     to harm you. If more than one claim is asserted, number each claim and write a short and plain
     statement of each. claim in a separate paragraph. Do not make legal arguments, or cite court
     cases or statutes. You rriay attacli additional pages if necessary.

     Your statement of claim must include all of the following information:

             1.      What happened to you?
            2.       When did it happen?
            3.       Where did it happen?
            4.       What injuries did you suffer?
            5.       What did each defendant personally do, or fail to do, to harm you?

                                                                See.    C(   Ike.Ir ~r,f fs ~ ~jJ r
                                                                                    Hf


                                                                             Sk""J~m-e.vt Ir~ f-   C'   le.. /wr




     IV.    Relief

            State briefly and. precisely what damages or other relief you want from the Court. Do
            not make.legal arguments.




                                                     5

/
       Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 6 of 11 PageID #: 6



     Ill. Statement of Claim ·

             1. I am the Divine Royal King God and I am receiving interference in my personal affairs
     from President Doriald. Trump. I am harassed, bullied, manipulated, deceived, defamed,
     tortured, mentally and physically abused, oppressed, ·fearing for my life, and coerced to live up
     to Donald Trump desires of life to remove my identity and family structure. Donald Trump has
     been conspiring to murder me for the last thirty years. I am threatened everyday by Donald
     Trump using "Recovery", a well known tow truck service to intimidate 'me from, informing the
,_   authorities about facts surrounding current and past actions towards me by President Donald
     Trump, and the United States government in the city of St.Louis, Mo. I continue to suffer
     excruciating pains from the physical and mental torturing that I receive continuously, and
     deliberately from the US president Donald Trump and the US government. I am scorn for life
     with an indefinite memory of tragical experiences, with visions embedded playing repeatedly in
     my precious spirit and mind on a daily basis ..

        2. Donald Trump conspired to have me murdered by placing a bounty on my life, I was almost
     ·murdered by a unknown assailant near Subjays cafe in Florissant, Mo on or about Nov 15 2016,
       and at the intersection of John and Penrose street with in the same time frame in city of St.
       Louis, Mo. Donald trump, has conspired to have me murdered using the United States
       government, Taisha Lashae Haymon, and Joe Dubuque of "Devoy Development" and citizens
       of St.Louis, Missouri at Joe rental property in North County of St. Louis, Missouri, as I refuse to
      join Donald Trump's sacred organization the "illuminati". I continue to suffer excruciating pains
       from the physical and mental torturing that I receive continuously, and deliberately from the US
       president Donald Trump and the US government. I am scorn for life with an indefinite memory of
       tragical experiences, with visions embedded playing repeatedly in my precious spirit and mind
       on a daily basis.

       3. In January 2018 I was manipulated, defamed, entrapped, bullied, mentally and physically
     abused, also oppressed by Donald Trump, the United States government and Taisha Lashay
     Haymon, as they murdered a part of me by removing my custOdy of my son, my freedom, and
     my rights to bear arms by an ex parte placed against me in North county St Louis , Mo. I
     continue to suffer excruciating pains from the physical and mental torturing that I receive .
     continuously, and deliberately from the US president Donald Trump and the US government. I
     am scorn for life with an indefinite memory of tragical experiences, with visions embedded
     playing repeatedly in my precious spirit and mind on a daily basis.

      4. On March 23rd 2018 I was harassed, conspired against,-entrapped, intimidated, humiliated,
     physically and mentally abused, raped financially, incarcerated, and my "arm" removed by
     Donald Trump, the US government, Caseyville police dept. and citizens of Caseyville, Illinois, in
     Caseyville Illinois , as my truck and I was arrested by Caseyville police Dept. I continue to suffer
     excruciating pains from the physical and mental torturing that I receive continuously, and
     deliberately from the US president Donald Trump and the US government. I am scorn for life
  Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 7 of 11 PageID #: 7



with an indefinite memory of tragical experiences, with visions embedded playing repeatedly in
my precious spirit and mind on a daily basis.




 5. On and neqr July 17th 2018, I was harassed, conspired against, entrapped, intimidated,
humiliated, physically and mentally abused, poisoned, and forced to dl-ive to Marion, IN, and
Little Rock, Arkansas from St Louis, Missouri, to sale land, and assets held in the Trust of the
United States government, including being forced to keep my religious identity a secret, and
ensured I would live, if I refrain from carrying on our "Legacy", religiou~ beliefs, and
using my Divine intellect, including make no claims against the United States government, nor
Donald Trump, for the above mentioned acts by Donald Trump, the United States government,
and citizens of said states. I continue to suffer excruciating pains from the physical and mental
torturing that I receive continuously, and deliberately from the US president Donald Trump and
the US government. I am scorn for life with an indefinite memory of tragical experiences, with
visions embedded playing repeatedly in my precious spirit and mir:id on a daily basis.

 6. On August 11th 2018, I was entrapped, and coerc~d to accept a vehicle from Tim Meyer at
"NexCar'' in West Alton, Saint Charles, Missouri for transportation to travel to Ga and Tn, to
view lands that Donald Trump and the United States government wants, including surrendering
all of my assets held in trust by the United States government. I continue to suffer excruciating
pains from the physical and mental torturing that I receive continuously, and deliberately from
the US president Donald Trump and the US government. I am scorn for life with an indefinite
memory of tragical experiences, with visions embedded playing repeatedly in my precious spirit
and mind on a daily basis.

 7. On, August 23rd of 2018, I was entrapped, humiliated, defamed, tortured, incarcerated,
held against my will including physically and mentally abused, including my life belongings
seized by Donald Trump, the US government, Fort Oglethorpe Police dept. and the citizens of
Fort Oglethorpe, Ga and Chattanooga, Tn, because of my religious beliefs and for requesting
information on how to file a grievance against Donald Trump and the United States government
in Fort Oglethorpe, Ga. I continue to suffer excruciating pains from the physical and mental
torturing that I receive continuously, and deliberately from the US president Donald Trump and
the US government. I am scorn for life with an indefinite memory of tragical experiences, with
visions embedded playing repeatedly in my precious spirit and mind on a daily basis.
  Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 8 of 11 PageID #: 8



8 .. On August 31st 2018, Donald Trump conspired against me usin·g the· US government and
SunTrust Bank in Chattanooga, Tn. I was humiliated; tortured, discriminated against and
oppressed, as an act of intimidation in Chattanooga, Tn, as the IRS froze my account and
Suntrust-Bank refused service to me. I continue to suffer excruciating pains from the physical
and mental torturing that I receive continuously, and· deliberately from the US president Donald
Trump and the US government. I am scorn for life with an indefinite memory of tragical
experiences, with vi~ions embedded playing repeatedly in my precious spirit and mind on a daily
basis.
      Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 9 of 11 PageID #: 9



    IV. Damages

    Actual Damages
    Amount: $1,000,000,000,000,QOO.OO. ·
    One quadrillion dollars.

       •     I am the One and Only "Divine God, Royal King of all Kings and, Nations". My
           benevolent duties are to protect all people from diabolical terrorists such as Donald
           Trump the president of the United States. I continue to suffer excruciating pains from the
           physical and mental torturing that I receive continuously, and deliberately from the US
           president Donald Trump and the US government. I ani scorn for life with an indefinite
           memory of tragical experiences, with visions embedded playing repeatedly in my
           precious spirit and minffon a daily basis. I am held a prisoner of war by my own country
           to ke-ep silent the conspiracy of the US president and gQvernment who took a sworn oath
           to protect the liberty and Constitutional rights of myself including the citizens of America.




    Punitive Damages:

    Amount: $500,000,000,000.00.
    Five Hundred Billion dollars.

     I am entitled to said amounts because of the satanic exemplified actions and behaviors that is
    deliberately shown to myself and all Nations by the Commander in Chief of the United States of
    America, Donald Trump, who holds one of the most powerful positions in the world, that is only
    accepted under oath in which he is to promote peace amongst all Nations and uphold the the
    Constitutional law. I continue to suffer excruciating pains from the physical and mental torturing
    that I receive continuously, and deliberately from the US president Donald Trump and the US
    government. I am scorn for life with an indefinite memory of tragicai experiences,\~ith visions
    embedded playing repeatedly in my precious spirit and mind on a daily basis.. Donald Trump
    blatantly violated the Constitutional Law of the United States of America ..




/
  Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 10 of 11 PageID #: 10



 IV. Relief

             I d~mand complete sovereignty above and beyond any man-made laws for I am the one
  and only Divine "Royal King God'~; including protection from the United States of America and
  every Nation across the world, for myself, my entities, not excluding the people that are
  governed under my authority now and eternity, as we are held accountable within our own
           '                   '
  Divine laws and structures. I deniand unlimited access to all records, facilities, regardless of
  confidentiality, for myself, and others selected by myself including any entity under my authority.
  I deniand\the repayment of all withheld employment taxes, withheld, paid, or issued fees·)
  pertaining to dependents issued by any government, state or legal entity, including any and all
  fees paid to or issued by any judicial entity, or representative. I demand forgjveness of all ,
  outstanding debts to the United States government and all legal entities that has not been
  brought to a satisfactory condition within the last five years from the1date initiated in this entire
  claim. I demand that all people associated under my authority also be forgiven for fifty percent of
  all unpaid student loans and accumulated interest limited up too 75% of the entire loan for
  anyone that received a degree and resided in a household that received less than $200,000.00
  per year for the combined household annual income, including 25% limited to 75% of all student
  loans obtained by person's that did not complete or receive a degree of higher education that
  resided in a household with the combined annual income not greater than $150,000.00 per
  year dating back to 1988. I demand that minimum wage be raised to $12 per hour across the
  United States of America, and free healthcare {or all entities and personnel under my authority
  paid by the United States of America government. I demand that all as.sets entitled to and held
· for me remain protected in the trust of the United States government, until i give a di.fferent
  authority. I demand the above-mentioned assets be .consolidated and deposited in the accounts
  of my choice for the one and only divine "General SVS, LLC" in the world that is under my
  sovereign authority with no interference from any government, nor other legcil entities for
  eternity. I demand that all civil and criminal charges, including fines assessed to be immediately
  expunged and repaid indefinitely, to myself, all people and entities under my authority dating
   back to January 1st 1924 that is still active. I demand all persons released from incarceration ·
  and any servitude that is owe.d to the United States Federal, state, local and or private entity
  that is under my authority.'! demand all documents within this complaint and future complaints,
   including personal data obtained of myself, heirs, assigns, entities and people I represent that is
   under my' authority be held confidential from all entities and _the public, not excluding the United
   States government nor any legal entities that I am affiliated with; for the remaining of Earth's
   existence including data obtained from any other source. I demand the repayment of ail
   disputed fees to myself, my entities, and all persons under my authority, from the government
   and any financial institution. I demand compensation in the some of one quadrillion dollars.
   ($1,000,000,000,000,000.00 for all actual damages. I demand that the government be
   reorganized. Donald Trump, his selected members in his cabinet be removed from office, and
   incarcerated under my authority, time limits, including my choice of prison facility, where time
   will be serv~d at a minimum of ten consecutive years. I demand that $500,000,000,000.00
   billion dollars be paid by Donafd Trump to General Svs, LLC for punitive damages.
Case: 4:19-cv-00020-SPM Doc. #: 1 Filed: 01/07/19 Page: 11 of 11 PageID #: 11

             Do you claim the wrongs alleged in your complaint ·are c~~tinuing to occur now?

                                              Yes~No         D           .
                   Do you claim actual damages for the acts alleged in your complaint?

                                              Yes~      No    D
                              Do you claim punitive monetary damages?

                                              Yes~      No    D
     If you indicated that you claim actual damages or punitive monetary damages, state the
     amounts claimed and the reasons you claim you are entitled to recover these damages.

                                                        See..    er.   ltci1nen./s ~ f f 4~~ e.s



   V.     Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
          knowledge, information, and belief that this complaint: (1) is not being presented for an
          improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
          cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
          extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support
          after a reasonable opportunity for further investigation or discovery; and (4) the
          complaint otherwise complies with the requirements of Rule 11.

          I agree to provide the Clerk's Office with any changes to my address where case-related
          papers may be served. I understand that my failure to keep a current address on file with
          the Clerk's Office may result in the dismissal of my case.




           I declare under penalty of perjury that the foregoing is true and correct.




                                Signed this     <-/.-1-4 day of==x=G'.{=/f=====·' 20 __Ll__.


                                Signature of Plaintiff(s) ==z==g,v~:=.t~·=-,4~Qla.·~j}!°=======




                                                    6
